DISSENTING OPINION OE
ABE, J.
WITH WHOM HAWKINS, CIRCUIT JUDGE, JOINS.
The majority of the court holds that Ordinances 2840 and 2841, which purported to amend the general plan for the City and County of Honolulu, are null and void. I dissent from the majority decision.
The majority in its opinion holds that “the better and correct interpretation of charter § 5-515 requires that in the process of amending the general plan, not only a public hearing is necessary but the council, the planning commission and the planning director áre required to follow a course of conduct consistent with the safeguards that were required in the initial adoption of the general plan.”
A study of the Charter shows that §§ 3-204 and 5-515 are applicable to the amendment of the general plan which was duly adopted by an ordinance.
The general plan for the City and County of Honolulu was duly adopted by the City Council on May 7, 1964, as Ordinance No. 2443.1 '
It would then follow that the general plan as an ordinance would be subject to the general power of the council to revise or repeal ordinances under- the provisions of *419§ -3-204,2 however, subject to the provisions of § 5-515 of the Charter.
The pertinent portion of § 5-515 reads:
“1. Prior to the adoption of the géneral plan and any development plan or the subdivision and zoning ordinances, or any amendments thereto, the council may hold a public hearing thereon at which interested persons shall be afforded a reasonable opportunity to be heard. Notice of the time and place of the hearing shall be published at least ten days prior to such hearing in a daily newspaper of general circulation in the city.
2. Prior to recommending the adoption of the general plan and any development plan or any subdivision or zoning ordinance or any amendments thereto, and prior to the adoption of subdivision regulations or any amendments thereto, the planning commission shall hold a public hearing thereon at which interested persons shall be afforded a reasonable opportunity to be heard. Notice of the time and place of the hearing shall be published at least ten days prior to such hearing in a daily newspaper of general circulation in the city.”
As I interpret the provisions of § 5-515, before the general plan can be amended the planning commission is mandated to hold a public hearing before it makes a recommendation to the city council for any amendment to the general plan and the council may hold a public hearing.
The record shows that the planning commission held a public hearing on the two ordinances at Kailua on June 2, 1966, after notice of the public hearing was duly published in the Honolulu Advertiser and the Honolulu *420Star-Bulletin on May 22,1966. The record also shows that the notice of the public hearing was sent to applicable governmental agencies, three community associations and owners and lessees of the land under consideration for change. There is no question that the planning commission met all of the requirements of § 5-515 before recommending the adoption of the amendment to the general plan.
Then Ordinance Nos. 2840 and 2841 were enacted by the City Council by votes as follows:
First reading — 9 ayes, 0 no
Second reading — 9 ayes, 0 no
Third reading — 8 ayes, and 1 absent.
The record shows that no public hearing was held by the council prior to the enactment of the ordinances; however, § 5-515, I believe, gives the council discretion as to the holding of a public hearing; and thus, it must be deemed that the action of the council was valid and legal under § 5-515.
Section 5-515 clearly states the requirement of the amending procedure of the general plan; and it is difficult to understand the majority’s act of reading into the section other procedural requirements not provided for therein — namely, that the same procedural steps be taken for the enactment of an ordinance amending the general plan as required for the adoption of the general plan. The majority holds that the amendment procedures must meet “stringent procedural hurdles” such as:
“§ 5-503.... The planning director shall:
(a) Prepare a general plan and development plans for the improvement and development of the city.
§ 5-505.... The planning commission shall:
(b) Review the general plan and development plans and modifications thereof developed by the director.
*421The commission shall transmit such plans with its recommendations thereon through the mayor to the council for its consideration and action. The commission shall recommend approval in whole or in part and with or without modifications or recommend rejection of such plans.
§ 5-512....
1. The council shall adopt the general plan or any development plan by ordinance----
4. Any addition to or change in the general plan proposed by the council shall be referred by resolution to the planning director and the planning commission for their recommendation prior to final action by the council. If the commission disapproves the proposed change or addition, or recommends a modification thereof, not accepted by the council, or fails to make its report within the period of thirty days, the council may nevertheless adopt such addition or change, but only by the affirmative vote of at least two-thirds of its entire membership.”
The intent of the drafters of the Charter may have been as stated by the majority, that is, quoting the majority decision:
“For example, suppose that after the general plan had been prepared and recommended to the council, five of the nine members of the council proposed to change the plan. Charter § 5-512.4 would require that this proposal be referred by resolution to the planning director and the planning commission. Without the approval of the commission, the five councilmen would be powerless to adopt the change. But if the general plan could be amended as the defendants here contend, the five councilmen could join the other councilmen and adopt the general plan without pro*422posing any changes, and thereafter, the five councilmen could promptly amend it in any manner they wished, subverting the limitation expressed in charter § 5-512.4.”
Now, assuming what has been said by the majority of the court is correct, is it for this court to read provisions into the section to prevent this? Was it not the responsibility of the drafters of the Charter to write into § 5-515 that procedural requirement specifically? I believe where a legislative body has failed, this court should hot legislate even to prevent evil because “it is not for this court to usurp legislative power and enter into the legislative field. Pillsbury v. United Engineering Co., 342 U.S. 197 (1952); State v. Moeller, 50 Haw. 110, 433 P.2d 136 (1967); Marks v. Waiahole Water Co., 36 Haw. 188 (1942); People v. Olah, 300 N.Y. 96, 89 N.E.2d 329 (1949).” A. C. Chock, Ltd. v. Kaneshiro, 51 Haw. 87, 93, 451 P.2d 809 (1969).
The majority, I believe, attempts to justify its interpretation of § 5-515 on' the ground that as interpreted the section will “fulfill the true intent of the laws covering the general plan.” However, as we have said in Public Utilities Commission v. Narimatsu, 41 Haw. 398 (1956) at page 401:
“As to the general rule applicable' in the construction of statutes there can be no doubt. The object is always to ascertain and give effect to the intention of the legislature. ‘This intention, however, must be the intention as expressed in the statute, and where' the meaning' of the language is plain, it must be given effect by the courts, * * V 36 Cyc. 1106, 1107.” (Irwin v. Ahia, 29 Haw. 1, 5.) “The intention of the legislature is to be obtained primarily from the language used in the statute. * * * Where the language of the statute is plain and unambiguous there is no occasion for construction and the statute must be given effect *423according to its plain and obvious meaning.” (Kauai v. McGonagle, 33 Haw. 915, 920.)
Confronted with the plain and unambiguous statutory requirement that “The term ‘taxicab’ * * * shall mean * * * any vehicle * * * transporting passengers •* * * between such points as may be directed by the passengers.” (§'4701, supra), we are unable to accept the construction of the statute urged by the respondents because “* * * quod voluit .non dixit. What was intended was not expressed.” (Castle & Cooke v. Luce, 5 Haw. 321, 324.) “While it is always the aim of courts to so construe statutes as to carry out the intention of the legislature, that intention in order to be given .effect must be expressed in the statute or reasonably appear from the language used.” (Territory v. Choy Dan, 20 Haw. 1, 3);“ ‘but a statute should not be extended beyond the fair and reasonable meaning of its terms because of some supposed policy of the law, or because the legislature did not use proper words to express its meaning.’ [36 Cyc. 1112, 1113.] * * *. If it has turned out that the application of [the statute] * * * has not accomplished, hut defeated the unexpressed purpose of the legislature the remedy is not with us hut with the law making hody.” (Honolulu Rapid Transit Co. v. Wilder, 30 Haw. 685, 690.) (Emphasis added.) ”
The planning commission and the city council have met all of the requirements for amending the general plan and I would hold that Ordinance Nos. 2840 and 2841 are valid and legal.
Even assuming that' for the purpose of amending the general plan, the same procedural steps’ were required as for the adoption of the general plan, as set forth in the majority opinion, I believe all of the hurdles were met or overcome.
The record shows that applications for the amendment *424to the general plan were filed by the land owners or developers with the planning director. After receiving these requests, the inter-office memos in the record show that studies were made in connection with these applications. Thereafter, these requests, together with the studies, were referred by the planning director to the planning commission. The commission on May 5, 1966, set a public hearing on the matter at Kailua for June 2, 1966.
Further, as stated above, notice of the public hearing was duly given and the public hearing was duly held on June 2,1966. After the hearing, the planning commission acted favorably and recommended amendments to the general plan, subject to construction of adequate streets. The commission submitted drafts of the proposed amendments to the corporation counsel on July 28, 1966, who submitted the draft of the ordinances to the council on August 1, 1966. The ordinances passed third reading on August 25, 1966, with eight aye votes, no nay vote and one absent, thus the ordinances passed with more than two-third votes of its entire membership, thereby meeting the requirements even where the planning commission had originally disapproved the proposed changes to the general plan prior to its approval.
The record shows studies were made in connection with the applications for amendments to the general plan and in the absence of proof to the contrary, it should be deemed that the planning commission and the city council considered that the general plan adopted in 1964 to be obsolete; that comprehensive “studies of physical, social, economic and governmental conditions and trends” were made; that the new study revealed, among other things, “(a) a housing shortage that was underestimated in the 1964 general plan, (b) the most rational solution to this housing shortage is more apartments, (c) some of these new apartments should most rationally be in Kailua, (d) the land set aside in the 1964 general plan for apart*425ments in Kailua must be increased to meet this need, and (e) the acreage in question in this case is the best site for additional apartments (rather than some other site, or rather than some other use for this land to fit some other need underestimated in the 1964 plan)... .”3
It is the general rule that the laws are presumed to be legal and constitutional. Goldblatt v. Town of Hemp-stead, N.Y., 369 U.S. 590 (1962); Flemming v. Nestor, 363 U.S. 603 (1960). The burden is upon the person assailing the legality of a statute. Spears v. Honda, 51 Haw. 1, 449 P.2d 130 (1968); Koike v. Bd. of Water Supply, 44 Haw. 100, 352 P.2d 835 (1960). This burden, I believe, the plaintiffs have failed to overcome.
Thus, I cannot agree that even under the additional requirements read into § 5-515 by the majority for the enactment of amendments to the general plan, the ordinances should be declared illegal and thus null and void.
I also disagree with the majority on the issue of laches.
If the ordinances are illegal because they were not enacted as required under the provision of the City Charter, can the defense of laches be applicable to this suit for a declaratory judgment to have the ordinances ruled illegal, null and void?4 If the ordinances are illegal, they are illegal, and laches, if there were on the part of the plaintiffs, will not make them legal.

 Pursuant to § 5-512(1) which provides that “the council shall adopt the general plan... by ordinance.”


 Section 3-204 of the. Charter reads in part:
1. No ordinance shall be amended, revised or repealed by the council except by ordinance. No resolution shall be amended, revised or repealed except by resolution but a resolution may be super- . seded by a subsequent ordinance;.


 From the majority opinion as to necessity of studies to show before the general plan may be amended.


 The prayers in the complaint read:
1. That after a hearing hereof, the Court enter an order declaring that said Ordinance Nos. 2840 and 2841 relating to amendment to the detailed land use map, and any existing and future zoning Ordinances including Ordinance Nos. 2913 and 3131 relating to the real property described in Exhibit “A” are null and void on the basis that the Defendant exceeded its Charter authority, either expressed or implied;
2. That the Court enter an order enjoining the Defendant from proceeding with the adoption of general plan amendments and zoning ordinances relating to the real property described in Exhibit “A” until such time as all of the mandatory planning provisions of the Charter have been enacted pursuant to the Charter; and
3. Such other relief as may be just and equitable.